t c memo united_states tax_court harold d and joan e edwards petitioners v commissioner of internal revenue respondent docket no filed date robert e kovacevich for petitioners lisa m oshiro and danae m rawson for respondent memorandum findings_of_fact and opinion haines judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issue for decision is whether income harold d edwards mr edwards unless otherwise indicated all section references are to the internal_revenue_code as amended amounts are rounded to the nearest dollar received from an insurance agency deemed a sole_proprietorship is subject_to self-employment_tax under sec_1401 and sec_1402 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with attached exhibits is incorporated herein by this reference at the time they filed their petition petitioners resided in washington petitioners were married on date they lived in washington state at all times during their marriage and have no separate_property agreements harold d edwards l l c the edwards agency is an insurance agency owned by mr edwards mr edwards established the business in and it has carried his name throughout its existence the edwards agency sells the insurance policies of the farmers insurance group farmers insurance at some time before mr edwards retired from the day- to-day operation of the business after mr edwards’s retirement petitioners traveled extensively and mr edwards spent less than hours per day in his office lois payne ms payne a member of the edwards agency’s staff and a full-time_employee assumed most of the managerial duties of the business nevertheless mr edwards maintained an insurance license as required by the state of washington he continued to sign all of the edwards agency’s payroll checks examined the books_and_records of the business regularly and paid bills for business items such as paper and stamps mr edwards also retained the power to fire ms payne and he reviewed the folios which reported the edwards agency’s commission income from premium renewals at no time was petitioner joan e edwards mrs edwards involved in the business operation of the edwards agency nor did she hold an insurance license in the edwards agency maintained three full-time employees and had gross_receipts of dollar_figure petitioners received dollar_figure in net_income from the edwards agency premium renewals from clients accounted for percent of the net_income of the edwards agency and the additional percent came from clients purchasing additional insurance on new cars homes or other_property the edwards agency did not solicit premium renewals instead the regional or national farmers insurance office sent edwards agency clients renewal notices in the mail and the clients made their payments directly to the farmer sec_2 in order to own an insurance agency in washington a person must have an insurance license wash rev code ann sec_48 west supp during farmers insurance made monthly deposits of such premium renewals into the nw farmers insurance group federal credit_union account of petitioners and those deposits totaled dollar_figure insurance billing office farmers insurance then credited the edwards agency with the commissions from the premium renewals and reported these credits every month in a folio on petitioners’ form_1040 u s individual_income_tax_return filed jointly in date gross_income and expenses from the edwards agency were listed on a schedule c profit or loss from business mrs edwards was listed as the proprietor of the edwards agency mr edwards also asserted that he materially participated in the operation of the edwards agency by checking the yes box in line g of schedule c and he listed his occupation on page of the return as self-employed respondent issued a notice_of_deficiency on date determining that the amounts petitioners received from the edwards agency in constituted income from mr edwards’s self-employment within the meaning of sec_1401 and therefore were subject_to self-employment_tax opinion sec_1401 imposes a tax on the self-employment_income of individuals respondent determined that the net profit mr edwards received from the operation of the edwards agency constituted self-employment_income from both past and present business operations and consequently petitioners were liable for self-employment_tax we need not decide whether the burden_of_proof shifts to respondent under sec_7491 because we decide this case on the basis of the preponderance of evidence on the record self-employment_income means the net_earnings from self- employment derived by an individual sec_1402 net_earnings_from_self-employment are the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed which are attributable to such trade_or_business sec_1402 the term derive requires a nexus between the income received and a trade_or_business that is or was actually carried on 76_tc_441 the trade_or_business must be carried on by the individual either personally or through agents or employees sec_1_1402_a_-2 income_tax regs the self-employment_tax provisions are broadly construed in favor of treating income as earnings from self-employment 95_tc_639 81_tc_830 s rept 81st cong 2d sess 1950_2_cb_302 petitioners contend that they do not owe self-employment_tax because mr edwards had retired from the edwards agency and thus did not have a sufficient nexus with the agency’s income to actually be carrying_on_a_trade_or_business respondent first contends that because the gross_income from the edwards agency’s renewal_commissions was greater than petitioners’ net_income from all of the agency’s revenues the entire amount of petitioners’ schedule c net_income is derived from premium renewals respondent references lencke v commissioner tcmemo_1997_284 for the well-settled rule that self-employment_income includes commission payments to a former insurance agent of previously earned commissions and asks us to find that the principles of lencke apply to this case it is well established that renewal_commissions received by a retired insurance agent are subject_to self-employment_tax as a form of deferred_compensation erickson v commissioner 1_f3d_1231 1st cir affg without published opinion tcmemo_1992_585 108_tc_130 sec_1_1402_a_-1 income_tax regs however income must arise from some actual whether present past or future income- producing activity of the taxpayer before it becomes subject_to self-employment_tax newberry v commissioner supra pincite earnings from past income-producing activities must be tied to the quantity or quality of the taxpayer’s prior labor 130_f3d_1388 10th cir affg tcmemo_1996_269 although mr edwards and ms payne testified that mr edwards did not sell insurance in and had been retired from petitioners’ net_income from the edwards agency in was dollar_figure whereas the agency’s gross_receipts from renewals were dollar_figure the day-to-day operations of the agency for several years the record does not indicate that the renewal_commissions were earned by other edwards agency employees mr edwards worked as a principal agent for his insurance agency for decades and the court has received no evidence that traces the edwards agency’s renewal_commissions to the work of other insurance agents accordingly we find that the edwards agency’s renewal_commissions constitute self-employment_income to mr edwards respondent also alleges that the current business activities of the edwards agency constitute the carrying on of a trade_or_business by mr edwards we agree with respondent a limited_liability_company with a single owner is disregarded as an entity separate from its owner for federal_income_tax purposes unless the entity elects to be classified as an association sec_301_7701-3 and b proced admin regs if a business_entity with only one owner is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301 a proced admin regs petitioners treated the edwards agency as a disregarded_entity that was not separate from its owner and they clearly reported its income and expenses on their schedule c despite listing herself as the proprietor of the edwards agency on petitioners’ return mrs edwards did not possess an insurance license and could not own the agency under washington law however mr edwards held an insurance license and we find him to be the true owner of the edwards agency as the single owner of a disregarded_entity deemed a sole_proprietorship mr edwards is taxed on the edwards agency’s income sec_301_7701-2 proced admin regs it is immaterial that the day-to-day business operations of the edwards agency were carried on by ms payne and other employees for purposes of income being included in an individual’s net_earnings_from_self-employment a trade_or_business can be carried on by an individual either personally or through agents or employees newberry v commissioner supra pincite s rept supra c b pincite sec_1_1402_a_-2 income_tax regs petitioners do not contest that ms payne and other edwards agency workers were employees of mr edwards’s deemed sole_proprietorship accordingly this court finds that edwards agency income constitutes gross_income derived from a trade_or_business carried on by mr edwards under sec_1402 in reaching these holdings the court has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
